It is no function of ours to decide whether defendants' picketing is unfair or anti-social, or whether attitudes like those taken by defendants tend to promote and prolong industrial strife and make more difficult the achievement of industrial peace. Such questions are for other forums. Our inquiry is this narrow one: Does this complaint state a cause of action for injunctive relief? Narrowing the question even more, we need only examine the pleading to see if the facts it sets forth spell out a labor dispute; for if the controversy, so pleaded, is a labor dispute, then plaintiffs, by failing to allege compliance with section 876-a of the Civil Practice Act, have made it impossible for the courts, obeying the command of that section, to grant them an injunction.
Justifying the issuance of an injunction here, the majority opinion holds that the signing of the contract between plaintiffs and the union theretofore duly certified by the State Labor Relations Board, had the effect of ending the labor dispute previously existing between plaintiffs and their employees. In this connection we are referred to Matter of Triboro CoachCorp. v. New York State Labor Relations Board (286 N.Y. 314). There is no such holding in that case. Both the majority (286 N Y at p. 322) and the minority opinions (286 N.Y. at p. 344) point the other way. All the decisions of this court in parallel situations, for years back, forbid the kind of injunction sought here, and the labor relations statutes of this State (Civ. Prac. Act, § 876-a, and Labor Law, art. 20) have not overruled those cases in any manner whatever.
Strikes involving inter-union rivalry are unfortunate at any time, and certainly not in the public interest in times like these. But this court has for forty years, since NationalProtective Association of Steam Fitters  Helpers v. Cumming
(170 N.Y. 315), uniformly held that such strikes are not illegal. We have flatly and positively held that peaceful and truthful picketing by a union may not be enjoined on the ground that its purpose was to induce *Page 203 
or cause a breach of a contract between an employer and a rival union. (Stillwell Theatre, Inc., v. Kaplan, 259 N.Y. 405.) InNann v. Raimist (255 N.Y. 307) we denied the existence of any power in the courts to enjoin announcements by a labor union to the world that another labor union was not an effective representative of the employees, or to enjoin picketing by one union in an effort to win away from another union the allegiance of employees and the favor of the employer and his customers, even when there was no strike in progress. A labor union may strike and picket the premises of an employer to induce him to employ its members, although that union has no members among his employees. (Exchange Bakery  Restaurant Inc., v. Rifkin,245 N.Y. 260; May's Furs  Ready-to-Wear, Inc., v. Bauer,282 N.Y. 331.) It cannot possibly be claimed that our state anti-injunction statute (Civ. Prac. Act, § 876-a), with its broad definition of "labor dispute" and its prohibition of injunctive relief against peaceful picketing, has overruled those cases. "The effect of that statute is to prevent courts from enjoining peaceful picketing." (Busch Jewelry Co. v. United RetailEmployees' Union, 281 N.Y. 150, 156.) In the Fur Workers case (308 U.S. 522) the United States Supreme Court has decided that the Norris-LaGuardia Act (U.S. Code, tit. 29, § 101, et seq.), the prototype of our section 876-a, deprived the Federal courts of all jurisdiction to enjoin peaceful picketing by a union, even when its successful rival had concluded an agreement with the employer.
Plaintiffs claim that our State Labor Relations Act (Labor Law, art. 20) somehow justifies or authorizes an injunction here. No one contends that this act repealed section 876-a; the two statutes are in pari materia and to be read together. Plaintiffs, in asserting that the procedures established by the Labor Relations Act, when invoked in a labor dispute, have, necessarily, the effect of bringing the dispute to an end, ascribe to the act a coverage much too broad. That act nowhere provides that all industrial strife and dispute are forbidden, once resort is had to the State Labor Relations Board. On the contrary, it says in so many words that "nothing in this article shall be construed so as to interfere with, impede or diminish in any way the right of employees to strike or engage in other lawful, concerted activities." (Labor *Page 204 
Law, § 713.) Thus the prohibitions in our decisions, against such injunctions, were reaffirmed — not overruled — by the Labor Relations Act. Such injunctions are still forbidden, by binding precedents of leading cases and by express provisions of statute.
The Legislature, in the statement of "Findings and Policy" (Labor Law, § 700) with which it prefaced the substantive matter of the Labor Relations Act, refers to the then existing inequality of bargaining power as between employer and individual employee, to the denial by some employers to their employees of the right to freedom of organization, to the refusal of some employers to recognize the practice and procedure of collective bargaining, and to the effect of such denials and refusals in leading to strikes, lockouts and other forms of industrial strife. This legislative statement of "Findings and Policy" asserts that protection by law of the right of employees to organize and bargain collectively "removes certain recognized sources of industrial strife and unrest." It is declared by the Legislature to be the public policy of the State to encourage and promote collective bargaining and self-organization of employees, free from coercion or restraint by employers.
To achieve these laudable purposes the Legislature, in the succeeding sections of the Labor Relations Act, set up a Labor Relations Board, described certain unfair labor practices by employers and empowered the Board to investigate and redress such practices. The act further authorized the Board to hold elections to determine who or what should be the bargaining agent of a group of employees, and to order an employer to bargain collectively with the agent so elected. So far, and no further, did the Legislature go in conferring power on the Board. The closed shop agreement made with the bargaining agent certified by the Board has no more validity, standing or effect than a similar agreement made with a bargaining agent not certified but otherwise authorized, and, as we have pointed out above, such a closed shop agreement does not justify an injunction against peaceful and truthful picketing by the unsuccessful union.
Nor did the Labor Board here, in certifying as a bargaining agent the union successful at the election, attempt to hand down a judgment determining the whole labor dispute between plaintiffs and their employees. The Labor Board issued no injunction against *Page 205 
defendants. Acting within the precisely fixed limits of its jurisdiction, the Board certified that another union had been chosen by the majority of plaintiffs' employees as bargaining agent for all those employees. Then and there the Labor Board's powers came to a full stop. Defendants' guaranteed rights of peaceful persuasion and public statement of its claims and purposes continued as before.
This court has said so often that it will do no harm to say it again, that the right of workmen to organize and agitate, peacefully, to better their conditions, will not be destroyed or diminished but will be protected by the courts despite incidental injury to an employer's business. (Stillwell Theatre,Inc., v. Kaplan, supra, at p. 409.) "It is not within the province of the courts to restrain conduct which is within the allowable area of economic conflict." (Stillwell Theatre, Inc.,
v. Kaplan, supra, at p. 412.)
In voting to affirm the Appellate Division and to refuse an injunction here, we are not put to the necessity of justifying, or excusing, the conduct of the defendants. Perhaps they should have accepted in good faith the results of the election, let the new contract have a fair trial, swallowed their defeat, and put away their picketing signs. But it is a right, and not manners, or sportsmanship, that we are concerned with. The right to picket peacefully is guaranteed by the Constitution of the United States as an incident to freedom of speech. "Freedom of speech * * * is the matrix, the indispensable condition, of nearly every other form of freedom." (Palko v. Connecticut, 302 U.S. 319, 327.)
The certified question should be answered in the negative, and the order of the Appellate Division affirmed, with costs.
FINCH, LEWIS and CONWAY, JJ., concur with RIPPEY, J.; DESMOND, J., dissents in opinion in which LEHMAN Ch. J., and LOUGHRAN, J., concur.
Ordered accordingly. *Page 206